Case for these words: Hill is a base broken rascal, and hath brokentwice already, and I will make him break a third time. It was moved in arrest of judgment that the action does not lie, because he did not say that he was a bankrupt. Johnston's case. Johnston is broke, the question was, whether an action lies with an innuendo that he is a bankrupt. But the parties made it up. But here the words do not go so far, and he has not said that he was a tradesman, but only that he is an honest subject and gets his living by buying and selling; and all the court thought that judgment ought to be arrested. It would have been otherwise if he had been a tradesman.
The words are not actionable. Perhaps he meant that his belly bursted open. To say that he has broken twice is not actionable, for many persons who have been bankrupts heretofore are now able.